Citation Nr: 1124659	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of left knee surgery and degenerative joint disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a left knee injury, anterior cruciate ligament repair with instability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to July 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected left knee disabilities.  He had a VA examination in October 2009; however, in March 2010, he stated that his arthritis and instability have worsened, requiring medication and constant use of a knee brace.  

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify outstanding medical records, if any, and to submit an Authorization and Consent to Release Information to VA so that VA can obtain the records and associate them with the claims file (or simply submit the additional evidence himself - which would greatly speed the process of his case).  If unsuccessful in obtaining the outstanding treatment records, inform the Veteran and ask that he provide them.  The Veteran should, if possible, obtain these records himself to expedite the case.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left knee disability.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner is asked to provide a full description of any pain that the Veteran experiences during range of motion testing, stating the point at which he begins to experience pain and the point at which the pain causes limitation or functional loss of useful motion.

The examiner should address the DeLuca criteria, indicating whether the Veteran exhibits functional loss due to weakness, fatigability, incoordination or pain on movement and indicating the impact of the service-connected disability on the Veteran's activities of daily living and employment.

The examiner should also render findings pertinent to any residual scars related to the service-connected left knee disability.  For each scar, the examiner should state the size of the area affected (in inches or centimeters), and whether the scar is deep or superficial, causes limitation motion, is unstable, is painful on examination, or otherwise limits function of the affected part.

3.  Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


